Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 7/26/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/26/2022.  In particular, claim 1 has been amended to introduce new claim formality issues.  Thus, the following action is properly made final.

Claim Objections
Claims 1-3, 7, 11, and 13 are objected to because of the following reasons:
With respect to claim 1, line 10, the term “an activator preblend” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
With respect to claim 1, lines 11-12, the term “a delayed cure, single component resin composition” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
With respect to claim 2, line 2, the term “said delayed cure, single component resin” is consistent with previous recitation “delayed cure, single component resin composition” and should therefore read as “said delayed cure, single component resin composition”.
With respect to claim 3, line 2, the term “said delayed cure, single component resin” is consistent with previous recitation “delayed cure, single component resin composition” and should therefore read as “said delayed cure, single component resin composition”.
With respect to claim 7, line 10, the term “an activator preblend” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
With respect to claim 7, last line, the term “a delayed cure, pipe lining composition” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
With respect to claim 11, line 2, the term “said pipe lining composition” is inconsistent with previous recitation “delayed cure, pipe lining composite” and should therefore read as “said delayed cure, pipe lining composition”.
With respect to claim 13, line 12, the term “an activator preblend” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
With respect to claim 13, line 14, the term “a delayed cure, single component resin composition” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 13, it remains unclear how the step of “providing a pipe lining composite” in line 13 is different from the step of providing the single component resin composition or the delayed cure, pipe lining composition.  The specification does not disclose “providing a pipe lining composite” and how it is different from providing the single component resin composition.  In the interest of compact prosecution, the first recitation of “pipe lining composite” is read as a pipe liner and the latter recitation of “pipe lining composite” refers to the pipe liner wetted with the single component resin composition.

Claim Rejections - 35 USC § 103
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2018/0346638) in view of Dershon (US 8,288,591).
The rejection is adequately set forth in paragraph 4 of Office action mailed on 4/25/2022 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Warren “refers entirely” to a curing process that is accomplished through heat, and therefore it would not have been obvious to one of ordinary skill in the art to utilize a photoinitiator.
	To the contrary, Warren discloses that the composition can be cured by heat and/or ultraviolet radiation (paragraphs 0013, 0028, 0042; claim 1).  While Warren fails to disclose a photoinitiator, Dershen is relied upon for disclosing curing agents for epoxy resins prepared from phenols such as exemplified bisphenol F diglycidyl ether (like Warren) and that photoinitiators are suitably used to initiate curing by UV radiation.  

Applicant also argues that Dershen does not disclose a delayed curing composition and therefore should not be relied upon for its teachings regarding photoinitiators in UV curing.
	Warren already discloses delayed cure, single component resin composition, and Dershen is only relied upon for its teachings regarding suitable photoinitiators in UV curing (which is already taught by Warren).  While Dershen does not disclose all the features of the present claimed invention, it is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn